Title: From James Madison to Edmund Pendleton, 2 April 1782
From: Madison, James
To: Pendleton, Edmund



Dear Sir
Philada. April 2d. 1782.

The only event with which the period since my last has enabled me to repay your favor of the 25th. Ulto. is the arrival of four Deputies from Vermt. with a plenipotentiary commission to accede to the confederacy. The business is referred to a Committee who are sufficiently devoted to the policy of gaining the Vote of Vermont into Congress. The result will be the subject of a future letter.
The thinness or rather vacancy of the Virginia line, & the little prospect of recruiting it are subjects of a very distressing nature. If those on whom the remedy depends were sensible of the insulting comparisons to which they expose the State, & of the wound they give to her influence in the General Councils, I am persuaded more decisive exertions would be made. Considering the extensive interests & claims which Virga. has, & the enemies & calumnies which these very claims form agst. her She is perhaps under the strongest obligation of any State in the Union to preserve her military contingent on a respectable footing, and unhappily her line is perhaps of all in the most discraceful condition. The only hope that remains is that her true policy will be better consulted at the Ensuing assembly, & that as far as a proper sense of it may be deficient, the expostulations of her friends and clamours of her enemies will supply the place of it. If I speak my sentiments too freely on this point, it can only be imputed to my sensibility to the honor & interest of my Country
I am Dr Sir Yrs. very sincerly.
J Madison Jr
